DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/113274 11/01/2018. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 02/20/2019 is acceptable.
                                                                 Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                              Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 09/11/2019.
                                                              Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to
which the claims are directed (see MPEP 606.01).
       A title such as -- DISPLAY PANEL HAVING A STORAGE CAPACITOR AND METHOD OF FABRICATING SAME -- or is suggested by the applicant.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEAK et al., hereafter “BEAK” (U.S. Publication No. 2018/0122883 A1) in view of XIN et al., hereafter “XIN” (U.S. Publication No. 2018/0365471 A1).
      Regarding claim 1, BEAK discloses a display panel, comprising: 
            an array substrate (101 corresponding to 901, Fig. 9 and para [0181] in LEE et al. (U.S. Publication No. 2018/0097184 A1) comprising:
                 a substrate (101); and 
                a thin film transistor unit (TSW/TD, para [0022]) and a storage capacitor (142/144) disposed on the substrate (101); and 
                a light emitting device layer (130, para [0023]) disposed on the array substrate (101) (e.g. Fig. 2).
      BEAK discloses the features of the claimed invention as discussed above, but does not disclose wherein an orthographic projection of the storage capacitor projected on the light emitting device layer is located within the light emitting device layer.
 one storage capacitor (220) has an orthographic projection on the plane of the display panel, which is located within an orthographic projection of the corresponding first electrode (211) on the plane of the display panel (e.g. Fig. 4 and para [0032]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of BEAK to provide wherein an orthographic projection of the storage capacitor projected on the first electrode is located within first electrode as taught by XIN for a purpose of increasing the light transmission area for the display panel.
      The first electrode (211) is a part of the light emitting device layer (21), then, the orthographic projection of the storage capacitor projected on the light emitting device layer will be obviously located within the light emitting device layer.
      Therefore, claim 1 is obviously rendered over BEAK and XIN.
       With respect to process claim 6, prior art device render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim. MPEP2112.02.
8.    Claims 2, 7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEAK and XIN in view of PARK et al., hereafter “PARK” (U.S. Publication No. 2014/0124754 A1).
      Regarding claim 2 and 7, BEAK and XIN discloses the features of the claimed invention as discussed above including wherein the storage capacitor (Cst) comprises: a first electrode (142) disposed on the substrate (101); a first insulating layer (116) disposed on the first electrode (142); and a second electrode (144) disposed on the first 
       PARK, however, discloses the first (126) and second electrode (127) are formed at least one metal such as aluminum, titanium, tantalum… (Fig. 6 and para [0081]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the first and second electrode of the storage capacitor teaching of PARK with BEAK and XIN because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the electrical characteristics of the storage capacitor. MPEP 2144.06.
     Regarding claim 11, claim 11 is rejected under the same rationale set forth to above claims 1 and 6 including wherein the storage capacitor (Cst) comprises: a first electrode (142) disposed on the substrate (101); a first insulating layer (116) disposed on the first electrode (142); and a second electrode (144) disposed on the first insulating layer (116), wherein the first electrode and the second electrode are made of a transparent conductive material (Fig. 2 and para [0030]) except for the first and second electrode are made of metal.
       PARK, however, discloses the first (126) and second electrode (127) are formed at least one metal such as aluminum, titanium, tantalum (Fig. 6 and para [0081]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the first and second electrode of the storage capacitor teaching of PARK with BEAK and XIN because such material substitution or .
9.    Claims  3, 8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEAK, XIN and PARK in view of LEE et al., hereafter “LEE” (U.S. Publication No. 2017/0365808 A1).
      Regarding claims 3, 8 and 12, BEAK, XIN and PARK discloses the features of the claimed invention as discussed above, but does not disclose wherein the first insulating layer comprises Al203.
      LEE, however, discloses e dielectric layer 103 of the storage capacitor Cst may include an inorganic compound such as silicon dioxide (SiO.sub.2), silicon nitride (SiNx), silicon nitride oxide (SiON), aluminum oxide (Al.sub.2O.sub.3), titanium dioxide (TiO.sub.2), Tantalum oxide (Ta.sub.2O.sub.3), hafnium dioxide (HfO.sub.2), zirconium dioxide (ZrO.sub.2), barium strontium titanate (BST), and lead zirconate titanate (PZT) (Fig. 3 and para [0064]).
       It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the insulating layer of the storage capacitor teaching of Ha with BEAK, XIN and PARK because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the electrical characteristics of the storage capacitor. MPEP 2144.06.
Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 4-5, 9-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the thin film transistor unit comprises: a light shielding layer disposed on the substrate; a buffering layer disposed on the light shielding layer; an active layer disposed on the buffering layer; a gate insulating layer disposed on the active layer; a gate electrode layer disposed on the gate insulating layer; an insulating interlayer disposed on the gate electrode layer; a source/drain electrode layer disposed on the insulating interlayer; a passivation layer disposed on the source/drain electrode layer; a planarization layer disposed on the passivation layer; and a pixel electrode layer disposed on the planarization layer, wherein the first electrode and the active layer are disposed in a same level; wherein the first insulating layer and the insulating interlayer are disposed in a same level; and wherein the second electrode and the source/drain electrode layer are formed in a same mask process, or the second electrode and the pixel electrode layer are formed in a same mask process as cited in claims 4, 9 and 13.
        Claims 5, 10 and 14 are directly depend on claims 4, 9 an
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892